UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2013 Item 1. Report to Stockholders. Annual Report June 30, 2013 DSM Large Cap Growth Fund [DSMLX] DSM Global Growth Fund [DSMGX] DSM Small-Mid Cap Growth Fund [DSMMX] TABLE OF CONTENTS Shareholder Letter 1 Sector Allocations 6 Performance 7 Schedules of Investments 10 Statements of Assets and Liabilities 16 Statements of Operations 18 Statements of Changes 20 Financial Highlights 23 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 36 Approval of Investment Advisory Agreements 37 Expense Example 39 Trustees and Executive Officers 42 Additional Information 45 Privacy Notice Inside Back Cover DSM FUNDS Dear Shareholder: DSM Large Cap Growth Fund During the twelve-month period from June 30, 2012 through June 30, 2013 (the “Period”), the Fund’s total return increased 16.53%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s two benchmarks, the Russell 1000 Growth and the S&P 500, increased 17.07% and 20.60% respectively. Performance Factors At June 30, 2013, the majority of the portfolio was invested in the consumer discretionary, technology and health care sectors with smaller weightings in the industrials, materials, consumer staples, financials and energy sectors. The holdings which contributed most to the Fund’s performance during the Period were Celgene (specialty pharmaceuticals), Visa (electronic payments network), Starbucks (specialty coffee roaster and retailer), Google (internet search and advertising) and Precision Castparts (metal components manufacturer). The weakest contributors to the Fund’s performance during the Period were Apple (designer and retailer of iPhones, iPads, Macintosh computers), Dollar General (small-format discount store chain), SAP (business software and consulting), Wynn Resorts (operator of casino resorts in the US and Asia) and Intuitive Surgical (robotic surgery machines).Apple was among the positions sold during the Period. DSM Global Growth Fund During the twelve-month period from June 30, 2012 through June 30, 2013 (the “Period”), the Fund’s total return increased 17.33%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s benchmark, the MSCI All Country World IMI Index increased 17.09%. Performance Factors At June 30, 2013, the majority of the portfolio was invested in the consumer discretionary, health care, technology and industrials sectors with smaller weightings in the financials, consumer staples, materials and energy sectors. The major contributors to the Fund’s return during the Period were Celgene (specialty pharmaceuticals), Google (internet search and advertising), Visa (electronic payments network), Tencent Holdings (instant messaging and electronic gaming platforms) and Las Vegas Sands (operator of casino resorts in the US and Asia). The holdings which contributed least to the Fund’s performance during the Period were Apple (designer and retailer of iPhones, iPads, Macintosh 1 DSM FUNDS computers), Cognizant Technology Solutions (IT consulting/services), Dollar General (small-format discount store chain), SGS (industrial inspection and testing services) and Chow Tai Fook Jewellery Group (Asian jewelry retailer).Apple and Cognizant were among the positions sold from the portfolio during the Period. DSM Small-Mid Cap Growth Fund From the inception of the Fund on May 9, 2013 through June 30, 2013 (the “Period”), the Fund’s total return increased 1.60%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s benchmark, the Russell 2500 Growth was 0.58%. Performance Factors At June 30, 2013, the majority of the portfolio was invested in the consumer discretionary, technology, health care, financials and industrials sectors with smaller weightings in the consumer staples and materials sectors. The holdings which contributed most to the Fund’s performance during the Period were Salix Pharmaceuticals (specialty pharmaceuticals), SodaStream International (home beverage carbonation systems), Bloomin’ Brands (casual dining restaurant chain), The Fresh Market (premium food retailer) and Ulta Salon, Cosmetics & Fragrance (beauty, skin and hair care product retailer). The holdings which contributed least to the Fund’s performance during the Period were American Vanguard (agricultural products developer), UCB (specialty pharmaceuticals), Verisign (Internet infrastructure services), Hologic (developer of x-ray systems) and Petroleum Geo-Services (oilfield services). Economic and Market Outlook As we review the economic outlook, by a number of economists for the United States, Europe, Japan and China, we find a wide variety of views for either acceleration or deceleration of each region’s, or each nation’s, economy.Divergent economic views have been the case for a number of years, and as a result we feel quite comfortable sticking with our long standing forecast of a global “muddle through” economic projection.We continue to expect North America to grow about 2% this year, and Europe to remain in recession although improving to approximately “zero” GDP growth.We note that Japan just reported a disappointing 2.6% GDP growth rate.And we expect the emerging markets, led by China, to continue to grow at a comparatively rapid pace, thereby generating global GDP growth in the 3% range in 2013.Thus far, on-going economic growth in North America and Asia has been sufficient to offset recession in Europe, enabling the muddle-through scenario to continue. 2 DSM FUNDS In the US over the past few years, the fiscal policies emanating from Washington have focused on higher taxes, more regulation and bigger government, especially in the area of health care.As a result, economic growth, job creation and income growth have been well below average compared to prior economic recoveries.With income growth so low, it is unlikely that there can be significant upward pressure on wages, and therefore inflation remains under control.In response to the weak economic recovery, and in order to stimulate economic growth, the Federal Reserve reduced interest rates to historically low levels.Lower interest rates have increased the value of stocks, bonds, real estate and businesses, causing consumer net worth to grow and providing a modest lift to economic growth, which is the outcome the Federal Reserve was attempting to achieve. If US economic growth improves later in the year, some Federal Reserve members are suggesting that the central bank should “taper”, which means reducing the amount of liquidity being added to the system and allowing interest rates to rise.Nevertheless there remains a debate amongst economists as to whether or not the US economy will reaccelerate from below 2% recently, to something higher in the second half of the year.Concern over the pending November debt limit negotiations is a negative variable as well.Either way, the outlook is for slow, or perhaps even slower, economic growth. Chinese economic growth remains a topic of debate.Once again, the hard landing fears of last year have resurfaced, although July data was more positive than some expected, indicating that the economy is stable.That said, with a rapid surge in economic growth unlikely, more of the same 6% or perhaps 7% growth is probable.Currently, Chinese inflation is not a problem, industrial production and electricity production are both growing at a high single digit pace, retail sales are growing similarly and the real estate market remains quite solid.However, offsetting these variables are both slowing exports and a decline in consumer consumption. In Europe, the recession may have ended in the second quarter of 2013, as GDP grew fractionally from the first quarter, although GDP remains in negative territory versus the second quarter of 2012.An increasing number of economic commentators are becoming more optimistic.German industrial output reached a three-year high in June on the back of steady growth in factory orders.In the United Kingdom, where economic performance continues to slowly improve, the Bank of England provided a very clear message that easy monetary policy would be maintained as long as unemployment is over 7% and inflation is under control.In other words, the UK central bank will, like the ECB and the Fed, provide as much liquidity as is necessary to drive asset prices upward and 3 DSM FUNDS thereby keep the economic recovery moving forward.Meanwhile, Italy’s recession, now in its second year, is its longest recession since World War II.Unfortunately Spain and France also continue to struggle. Portfolio Outlook The DSM Funds have been constructed based on our view of slow growth in the US, faster growth in the emerging markets, and a modest recession in Europe.Our strategy continues to focus on investments in businesses that generate the majority of their revenue in North America and emerging markets. Current consensus estimates for the S&P 500 for 2013 and 2014 have increased to approximately $110 and $120 respectively, up from $105 in 2012.Therefore the forward four quarter P/E for this index through September of 2014 approximates 15x earnings, assuming S&P 500 earnings of $117.Historically, in low inflation periods, the S&P 500 has generally sold at a forward P/E of between 15x and 20x.Accordingly, we feel that the market still has upside potential, assuming our scenario of “muddle through” global economic growth continues to be the case.In our view, the market has appreciated this year driven by its reasonable valuation, earnings growth, the search for yield and the large quantity of cash on the sidelines.Moreover, many risks are well known and often discussed.However the positive scenario of an improving and increasingly stable global financial system; low inflation; slow global economic growth; low interest rates; and growing corporate earnings are positive variables that, while not headline-making news, do form the foundation of an upwardly driven bull market. Further, our ten-person investment team continues to identify, research and model global businesses that we believe are unique.In our opinion, the valuation of each of the DSM Funds continues to be attractive in the current slow growth economic environment and relative to the market.Additionally, the portfolios remain characterized by strong balance sheets and significant free cash flow. Sincerely, Stephen Memishian Daniel Strickberger 4 DSM FUNDS Past performance is not a guarantee of future results. Opinions expressed are those of the Fund and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Fund holdings and sector allocations are subject to change.Please see the Schedule of Investments in this report for a full listing of the Fund’s holdings. Mutual fund investing involves risk, including the potential loss of principal.The Funds may invest in foreign securities which involve greater volatility as well as political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets countries.The Funds are non-diversified meaning they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Funds are more exposed to individual stock volatility than a diversified fund.The funds may invest a significant portion of assets in one sector of the market which can expose the Funds to greater market risk than if those assets were spread among various sectors.The Small-Mid Cap Growth Fund may invest significantly in the consumer discretionary sector which is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence.The Global Growth Fund may have significant exposure in Chinese companies which include risks such as: greater government control over the economy, political and legal uncertainty, currency fluctuations or exchange limitations, the risk that China's government may decide not to continue to support economic reform programs and the risk of nationalization or expropriation of assets.Information about issuers in emerging markets, including China, may not be as complete, accurate or timely as information about listed companies in other more developed economies or markets.Investments in small to mid-sized company stocks have historically been subject to greater investment risk than large company stocks.The prices of small to mid-sized company stocks tend to be more volatile and less liquid than large company stocks. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as a representative of the equity market in general.The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The MSCI ACWI Investable Market Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.MSCI ACWI IMI captures up to 99% of the developed and emerging investable market universe, covering over 8,000 securities in 45 countries across size (Large + Mid+ Small Cap) and style segments.The Russell 2500 Growth Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 Index companies with higher price-to-book ratios and higher forecasted growth values.You cannot invest directly in an index. Free cash flow measures the cash generating capability of a company by adding noncash charges (e.g. depreciation) and interest expense to pretax income.The Price/Earnings Ratio (P/E) is the weighted average of the price/earnings ratio of the equity securities referenced.The P/E ratio is calculated by dividing the current price of the stock by the earnings over the last four quarters or the estimated earnings expected over the next four quarters. Earnings growth is not a measure of a fund’s future performance. Must be preceded or accompanied by a prospectus. The DSM Large Cap Growth Fund, DSM Global Growth Fund and DSM Small-Mid Cap Growth Fund are distributed by Quasar Distributors, LLC. 5 DSM FUNDS SECTOR ALLOCATION at June 30, 2013 (Unaudited) DSM Large Cap Growth Fund Sector Allocation % of Net Assets Consumer Discretionary 30.4% Information Technology 19.2% Health Care 14.5% Industrials 10.0% Materials 9.9% Consumer Staples 9.0% Financials 3.4% Energy 2.8% Cash* 0.8% Net Assets 100.0% *Represents cash and other assets in excess of liabilities. DSM Global Growth Fund Sector Allocation % of Net Assets Consumer Discretionary 23.7% Health Care 22.2% Information Technology 17.9% Industrials 10.2% Financials 8.5% Consumer Staples 8.5% Materials 8.0% Energy 2.0% Cash* -1.0% Net Assets 100.0% *Represents cash and liabilities in excess of assets. DSM Small-Mid Cap Growth Fund Sector Allocation % of Net Assets Consumer Discretionary 39.2% Information Technology 14.3% Health Care 13.5% Financials 13.0% Industrials 11.4% Consumer Staples 5.9% Materials 2.1% Cash* 0.6% Net Assets 100.0% *Represents cash and other assets in excess of liabilities. 6 DSM Large Cap Growth Fund PERFORMANCE (Unaudited) VALUE OF $100,000 VS. RUSSELL 1000® GROWTH TOTAL RETURN INDEX AND S&P 500® TOTAL RETURN INDEX Average Annual Total Returns Since Inception 1 Year (8/28/09) DSM Large Cap Growth Fund (Institutional Class) 16.53% 14.80% Russell 1000® Growth Total Return Index 17.07% 15.26% S&P 500® Total Return Index 20.60% 14.70% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (877) 862-9555.An investment should not be made solely on returns.The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot directly invest in these indexes. 7 DSM Global Growth Fund PERFORMANCE (Unaudited) (Continued) VALUE OF $100,000 VS. MSCI ALL COUNTRY WORLD INDEX IMI Average Annual Total Returns Since Inception 1 Year (3/28/12) DSM Global Growth Fund (Institutional Class) 17.33% 7.49% MSCI All Country World Index IMI 17.09% 8.15% The performance data quoted above represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling (877) 862-9555. An investment should not be made solely on returns. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The MSCI All Country World Index IMI covers approximately 9,000 securities across large, mid and small cap segments and across style and sector segments in 46 developed and emerging markets. 8 DSM Small-Mid Cap Growth Fund PERFORMANCE (Unaudited) (Continued) VALUE OF $100,000 VS. RUSSELL 2500® GROWTH TOTAL RETURN INDEX Average Total Returns Since Inception (5/9/13) DSM Small-Mid Cap Growth Fund (Institutional Class) 1.60% Russell 2500® Growth Total Return Index 0.58% The performance data quoted above represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling (877) 862-9555. An investment should not be made solely on returns. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The Russell 2500® Growth Total Return Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe. It includes those Russell 2500 Index companies with higher price-to-book ratios and higher forecasted growth values. 9 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2013 Shares Value COMMON STOCKS: 99.2% Aerospace & Defense: 4.1% Precision Castparts Corp. $ Beverages: 5.9% Diageo Plc – ADR Monster Beverage Corp.* SABMiller Plc – ADR Biotechnology: 10.2% Alexion Pharmaceuticals, Inc.* Celgene Corp.* Capital Markets: 3.4% BlackRock, Inc. Chemicals: 9.9% Ecolab, Inc. Monsanto Co. Praxair, Inc. Health Care Equipment & Supplies: 4.3% Intuitive Surgical, Inc.* Hotels, Restaurants & Leisure: 13.7% Las Vegas Sands Corp. Starbucks Corp. Wynn Resorts Ltd. Yum Brands, Inc. Industrial Conglomerates: 2.5% General Electric Co. Internet Software & Services: 12.6% eBay, Inc.* Google, Inc. – Class A* Tencent Holdings Ltd. – ADR IT Services: 4.4% Visa, Inc. – Class A Media: 7.4% Discovery Communications, Inc.* Time Warner, Inc. Multiline Retail: 6.0% Dollar General Corp.* Family Dollar Stores, Inc. Oil, Gas & Consumable Fuels: 2.8% Kinder Morgan, Inc. Personal Products: 3.2% Estee Lauder Cos, Inc. Road & Rail: 3.4% Union Pacific Corp. Software: 2.2% SAP AG – ADR Specialty Retail: 3.2% The TJX Cos, Inc. TOTAL COMMON STOCKS (Cost $67,670,568) The accompanying notes are an integral part of these financial statements. 10 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Continued) Shares Value SHORT-TERM INVESTMENT: 5.1% Invesco Short-Term Investment Trust Treasury Portfolio, 0.02%# $ TOTAL SHORT-TERM INVESTMENT (Cost $3,973,226) TOTAL INVESTMENTS IN SECURITIES: 104.3% (Cost $71,643,794) Liabilities in Excess of Other Assets: (4.3)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. # Annualized seven-day yield as of June 30, 2013. ADRAmerican Depository Receipts PlcPublic Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2013 Shares Value COMMON STOCKS: 101.0% Aerospace & Defense: 3.3% Precision Castparts Corp. $ Beverages: 5.5% Diageo Plc Monster Beverage Corp.* SABMiller Plc Biotechnology: 9.3% Alexion Pharmaceuticals, Inc.* Celgene Corp.* Capital Markets: 5.4% BlackRock, Inc. Partners Group Holding AG Chemicals: 8.0% Ecolab, Inc. Monsanto Co. Syngenta AG Commercial Banks: 3.1% HDFC Bank Ltd. – ADR HSBC Holdings Plc Energy Equipment & Services: 2.0% Eurasia Drilling Co. Ltd. – GDR Food & Staples Retailing: 2.0% Seven & I Holdings Co. Ltd. Health Care Equipment & Supplies: 5.2% Elekta AB – Class B Intuitive Surgical, Inc.* Hotels Restaurants & Leisure: 9.6% Galaxy Entertainment Group Ltd.* Sands China Ltd. Wynn Macau Ltd. Yum Brands, Inc. Industrial Conglomerates: 4.9% Beijing Enterprises Holdings Ltd. Hutchison Whampoa Ltd. Internet Software & Services: 11.4% eBay, Inc.* Google, Inc. – Class A* Tencent Holdings Ltd. IT Services: 3.7% Visa, Inc. – Class A Media: 5.9% Discovery Communications, Inc. – Class A* Time Warner, Inc. Multiline Retail: 3.0% Dollar General Corp.* Personal Products: 1.0% Estee Lauder Cos, Inc. – Class A Pharmaceuticals: 7.7% Novartis AG The accompanying notes are an integral part of these financial statements. 12 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Continued) Shares Value COMMON STOCKS: 101.0% (Continued) Pharmaceuticals: 7.7% (Continued) Sanofi $ UCB SA Professional Services: 2.0% 29 SGS SA Software: 2.7% SAP AG – ADR Specialty Retail: 1.2% Chow Tai Fook Jewellery Group Ltd. Textiles, Apparel & Luxury Goods: 4.1% Prada SPA Swatch Group AG TOTAL COMMON STOCKS (Cost $2,862,237) PREFERRED STOCK: 0.0% Aerospace & Defense: 0.0% Rolls-Royce Holdings Plc*^ TOTAL PREFERRED STOCK (Cost $735) SHORT-TERM INVESTMENT: 1.5% Money Market: 1.5% Invesco Short-Term Investment Trust Treasury Portfolio 0.02%# TOTAL SHORT-TERM INVESTMENT (Cost $47,888) TOTAL INVESTMENTS IN SECURITIES: 102.5% (Cost $2,910,860) Liabilities in Excess of Other Assets: (2.5)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ Level 2 security. See Note 2A for more information. # Annualized seven-day yield as of June 30, 2013. ADRAmerican Depository Receipts GDRGlobal Depository Receipt PlcPublic Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive propertyof MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 DSM Small-Mid Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2013 Shares Value COMMON STOCKS: 99.4% Aerospace & Defense: 5.8% B/E Aerospace, Inc.* $ Hexcel Corp.* Beverages: 2.4% Monster Beverage Corp.* Biotechnology: 1.9% Aegerion Pharmaceuticals, Inc.* Capital Markets: 10.1% Affiliated Managers Group, Inc.* LPL Financial Holdings, Inc. SEI Investments Co. Waddell & Reed Financial, Inc. – Class A Chemicals: 2.1% American Vanguard Corp. Electronic Equipment & Instruments: 3.1% IPG Photonics Corp. Food & Staples Retailing: 1.5% Fresh Market, Inc.* Food Products: 2.0% WhiteWave Foods Co. – Class A* Health Care Equipment & Supplies: 4.8% Cooper Cos, Inc. Hologic, Inc.* Hotels, Restaurants & Leisure: 11.3% Bloomin’ Brands, Inc.* Cheesecake Factory, Inc. Dunkin Brands Group, Inc. MGM China Holdings Ltd. – ADR*^ Panera Bread Co.* Household Durables: 2.0% SodaStream International Ltd.* Insurance: 2.9% Willis Group Holdings Plc Internet Software & Services: 2.7% VeriSign, Inc.* IT Services: 6.6% Cardtronics, Inc.* Genpact Ltd. Syntel, Inc. Machinery: 3.2% Pentair Ltd. Media: 5.4% Interpublic Group Cos, Inc. Scripps Networks Interactive Inc. – Class A Multiline Retail: 6.4% Dollar Tree, Inc.* Family Dollar Stores, Inc. The accompanying notes are an integral part of these financial statements. 14 DSM Small-Mid Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Continued) Shares Value COMMON STOCKS: 99.4% (Continued) Pharmaceuticals: 6.8% Salix Pharmaceuticals Ltd.* $ UCB SA – ADR Software: 1.9% Cadence Design System, Inc.* Specialty Retail: 13.1% Foot Locker, Inc. GNC Holdings, Inc. – Class A O’Reilly Automotive, Inc.* Ulta Salon Cosmetics & Fragrance, Inc.* Vitamin Shoppe, Inc.* Textiles, Apparel & Luxury Goods: 1.0% Samsonite International SA – ADR*^ Trading Companies & Distributors: 2.4% WESCO International Inc.* TOTAL COMMON STOCKS (Cost $3,952,487) SHORT-TERM INVESTMENT: 0.5% Invesco Short-Term Investment Trust Treasury Portfolio, 0.02%# TOTAL SHORT-TERM INVESTMENT (Cost $22,151) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $3,974,638) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ Level 2 security. See Note 2A for more information. # Annualized seven day yield as of June 30, 2013. ADRAmerican Depository Receipts PlcPublic Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 DSM FUNDS STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2013 DSM DSM DSM Small- Large Cap Global Mid Cap Growth Fund Growth Fund Growth Fund ASSETS Investments in securities, at value (Cost $71,643,794, $2,910,860 and $3,974,638, respectively) $ $ $ Cash — — Receivables: Securities sold — — Dividends and interest receivable Due from adviser — Fund Shares sold — — Prepaid expenses and other assets — Total assets LIABILITIES Payables: Investment securities purchased Investment advisory fees, net — — Audit fees Printing and mailing fees Fund accounting fees Administration fees Transfer agent fees Chief Compliance Officer fees Trustees fees Legal fees Custody fees Registration fees 45 Other accrued expenses — Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 16 DSM FUNDS STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2013 (Continued) DSM DSM DSM Small- Large Cap Global Mid Cap Growth Fund Growth Fund Growth Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Accumulated undistributed net investment income — — Accumulated net realized gain (loss) on investments ) Net unrealized appreciation of investments Net assets $ $ $ Net Asset Value (unlimited shares authorized): Net assets $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ 17 DSM FUNDS STATEMENTS OF OPERATIONS For the Period Ended June 30, 2013 DSM DSM DSM Small- Large Cap Global Mid Cap Growth Fund Growth Fund Growth Fund* INVESTMENT INCOME Income: Dividends (net of foreign withholding tax of $4,305, $2,315 and $378, respectively) $ $ $ Interest 10 4 Total investment income Expenses: Investment advisory fees Administration fees Registration fees Transfer agent fees Fund accounting fees Audit fees Printing and mailing fees Chief Compliance Officer fees Legal fees Custodian fees Insurance fees Trustees fees Miscellaneous expenses Total expenses Less: Expenses waived or reimbursed ) ) ) Net expenses Net investment income/loss ) *Fund commenced operations on May 9, 2013. The accompanying notes are an integral part of these financial statements. 18 DSM FUNDS STATEMENTS OF OPERATIONS For the Period Ended June 30, 2013 (Continued) DSM DSM DSM Small- Large Cap Global Mid Cap Growth Fund Growth Fund Growth Fund* REALIZED & UNREALIZED GAIN/LOSS ON INVESTMENTS Net realized gain on investments and foreign currency $ $ $ Net change in unrealized appreciation of investments and foreign currency Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ *Fund commenced operations on May 9, 2013. The accompanying notes are an integral part of these financial statements. 19 DSM Large Cap Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended June 30, 2013 June 30, 2012 INCREASE/DECREASE IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets resulting from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income (loss) $ $ ) (a) Summary of capital share transactions is as follows: Year Ended Year Ended June 30, 2013 June 30, 2012 Shares Value Shares Value Shares sold $ $ Reinvestment dividends — — Shares redeemed ) $ $ Beginning Shares Ending Shares The accompanying notes are an integral part of these financial statements. 20 DSM Global Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended June 30, 2013 June 30, 2012* INCREASE/DECREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets resulting from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income $ — $ (a) Summary of capital share transactions is as follows: Year Ended Period Ended June 30, 2013 June 30, 2012* Shares Value Shares Value Shares sold $ $ Reinvested dividends — — Shares redeemed (1
